Name: Commission Regulation (EEC) No 1107/91 of 30 April 1991 amending the Annex to Regulation (EEC) No 3596/90 laying down quality standards for peaches and nectarines
 Type: Regulation
 Subject Matter: consumption;  plant product;  technology and technical regulations
 Date Published: nan

 1 . 5 . 91 Official Journal of the European Communities No L 110/63 COMMISSION REGULATION (EEC) No 1107/91 of 30 April 1991 amending the Annex to Regulation (EEC) No 3596/90 laying down quality standards for peaches and nectarines THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1035/72 of 18 May 1972 on the common organization of the market in fruit and vegetables ('), as last amended by Regulation (EEC) No 3920/90 (2), and in particular the second subparagraph of Article 2 (2) thereof, Whereas the Annex to Commission Regulation (EEC) No 3596/90 (') sets out quality standards for peaches and nectarines ; Whereas several errors appear in the published version of this quality standard ; Whereas the Annex should be corrected accordingly ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fruit and Vegetables , HAS ADOPTED THIS REGULATION : Article 1 The Annex to Regulation (EEC) No 3596/90 is replaced by the Annex to this Regulation . Article 2 This Regulation shall enter into force on 1 May 1991 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 30 April 1991 . For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 118, 20 . 5. 1972, p. 1 . (2) OJ No L 375, 31 . 12 . 1990, p . 17 . (J) OJ No L 350, 14. 12 . 1990, p . 38 . No L 110/64 Official Journal of the European Communities 1 . 5 . 91 ANNEX QUALITY STANDARD FOR PEACHES AND NECTARINES I. DEFINITION OF PRODUCE This standard applies to peaches and nectarines (') grown from varieties (cultivars) or Prunus pefsica Sieb. and Zucc., to be supplied fresh to the consumer, peaches and nectarines for industrial processing being excluded. II . PROVISIONS CONCERNING QUALITY The purpose of the standard is to define the quality requirements for peaches and nectarines after prepa ­ ration and packaging. A. Minimum requirements In all classes, subject to the special provisions for each class and the tolerances allowed, the peaches and nectarines must be :  intact,  sound ; produce affected by rotting or deterioration such as to make it unfit for consumption is excluded,  clean, practically free of any visible foreign matter,  practically free from pests,  practically free from damage caused by pests,  free of abnormal external moisture ,  free of any foreign smell and/or taste . The peaches and nectarines must have been carefully picked . The development and the state of ripe ­ ness of the peaches and the nectarines must be such as to enable them :  to withstand transport and handling, and  to arrive in satisfactory condition at the place of destination . B. Classification The peaches and the nectarines are classified into three classes defined below : (i) 'Extra ' class The peaches and the nectarines in this class must be of a superior quality. In shape, develop ­ ment and colouring they must be typical of the variety allowing for the district in which they are grown . They must be free from defects with the exception of very slight superficial defects, provided that these do not affect the general appearance of the produce, the quality, the keeping quality and presentation in the package. (ii) Class I The peaches and the nectarines in this class must be of good quality. They must have the characteristics typical of the variety, allowing for the district in which the fruit is grown. However, a slight defect in shape, development or colouring may be allowed. The flesh must be perfectly sound. Peaches and nectarines spilt where the stem is joined to the fruit are excluded . Slight skin defects however may be allowed provided that these do not affect the general appea ­ rance of the produce, the quality, the keeping quality and the presentation in the package and do not exceed :  1 cm in length for defects of elongated shape,  0,5 cm2 of the total area for other defects . (') This text applies to all varieties grown from Prunus persiai Sieb. and Zucc, being peaches or nectarines or similar with attached or unattached stone and smooth or rough skin . 1 . 5 . 91 Official Journal of the European Communities No L 110/65 (iii) Class II . This class includes peaches and nectarines which do not qualify for inclusion in the higher classes , but satisfy the minimum requirements specified above . The flesh should not show any serious defects. Fruits spilt where the stem is jointed are allowed only in connection with the quality tolerances. Skin defects may be allowed provided that the peaches and the nectarines retain their essential characteristics as regards the quality, the keeping quality and presentation and do not exceed :  2 cm in length for defects of elongated shape, and  1,5 cm2 in total area for all other defects . III . PROVISIONS CONCERNING SIZING The size is determined by :  circumference, or  maximum diameter of the equatorial section. The peaches and the nectarines must be graded according to the following scale : Diameter Size (code) Circumference 90 mm and over AAAA 28 cm and over 80 mm and over but under 90 mm AAA 25 cm and over but under 28 cm 73 mm and over but under 80 mm AA 23 cm and over but under 25 cm 67 mm and over but under 73 mm A 21 cm and over but under 23 cm 61 mm and over but under 67 mm B 19 cm and over but under 21 cm 56 mm and over but under 61 mm C 17,5 cm and over but under 19 cm 51 mm and over but under 56 mm D 16 cm and over but under 17,5 cm The minimum size allowed for the 'Extra class is 56 mm (diameter) and 17,5 cm (circumference). Sizing is compulsory for all classes. IV. PROVISIONS CONCERNING TOLERANCES Tolerances in respect of quality and size shall be allowed in each package for produce not satisfying the requirements for the class indicated . A. Quality tolerances (i) 'Extra ' class 5 % by number or weight of peaches or nectarines not satisfying the requirement for the class, but meeting the requirements for class I or, exceptionally, coming within the tolerances for that class. (ii) Class I 10 % by number or weight of peaches or nectarines not satisfying the requirements for the class, but meeting the requirements for class II or, exceptionally, coming within the tolerances for that class. (iii) Class II 10 % by number or weight of peaches or nectarines not satisfying the requirements for the class nor the minimum requirements, excluding, fruit affected by rotting, pronounced bruising or any other deterioration rendering it unfit for consumption. B. Size tolerances For all classes, 1 0 % by number or weight of peaches or nectarines up to 3 mm larger or smaller in the case of sizing by diameter and up to 1 cm larger or smaller than the size stated on the package in the case of sizing by circumference. However, for fruit in the smallest class, this tolerance shall apply only to peaches or nectarines of a size smaller by not more than 2 mm (diameter) or 6 mm (circumference) than the specified minimum size . No L 110/66 Official Journal of the European Communities 1 . 5 . 91 V. PROVISIONS CONCERNING PRESENTATION A. Uniformity The contents of each package must be uniform and contain only peaches or nectarines of the same origin, variety, quality, degree of ripeness and size, and for 'Extra' class, the contents must also be uniform in colour. The visible part of the contents of each package must be representative of the entire contents . B. Packaging The peaches and nectarines must be packed in such a way as to ensure that they are suitably protected. The materials used inside the package must be new, clean and of a quality such as to avoid causing any external or internal damage to the produce . The use of materials and particularily of paper or stamps bearing trade specifications is allowed provided that the printing or labelling has been done with a non-toxic ink or glue. Packages must be free from all foreign matter. C. presentation The peaches and the nectarines may be presented in one of the following ways :  in small packages,  in a single layer, in the case of 'Extra ' class ; each individual fruit in this category must be sepa ­ rated from its neighbours,  in classes I and II  in on or two layers, or  not more than four layers where the fruit is placed in rigid pockets so arranged that they do not rest on the fruit in the layer immediately below. VI . PROVISIONS CONCERNING MARKING Each package must bear the following particulars in letters grouped on the same side, legibly and inde ­ libly marked and visible from the outside : A. Identification Packer and/or Despatcher Name and address or officially issued or accepted code mark. B. Nature of produce  name of the product, if the contents of the package are not visible from the outside,  name of the variety for classes 'Extra' and I. C. Origin of produce  country of origin and, optionally, district where grown, or national , regional or local place name. D. Commercial specifications  class,  size expressed as minimum and maximum diameter or minimum and maximum circumference or according to the coding set out in Section III 'Sizing',  Number of units (optional). E. Official control mark (optional).